Title: [JM] to George B. Graham and John H. Crothers, 22 June 1836
From: Madison, James
To: Crothers, John H.,Graham, George B.


                        
                            
                                Gentlemen
                            
                            
                                
                                    Montpellier
                                
                                June 22d. 1836.
                            
                        
                        
                        
                        I have received in the due course of the Mail your letter of June 2d. notifying my election as an honorary
                            Member of the Erodelphian Society of the Miami University.
                        The pamphlet containing a catalogue of the names of the members has since come to hand and it affords me
                            pleasure that mine will be associated with them.
                        In accepting the honor conferred I beg leave to present my thanks to the association for their mark of
                            respect and my hearty wishes for its future usefulness.
                        
                            
                                
                            
                        
                    